DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3, 6-12, 15-18, and 21-22 were pending and were rejected in the previous office action. 
Claims 1-2, 10-11, and 21-22 were amended. Claims 1-3, 6-12, 15-18, and 21-22 remain pending and are examined in this office action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to application no. IN201841045442 filed in India on December 1, 2018. The certified copy has been received. 

Response to Arguments
35 USC § 101:
Applicant’s arguments with respect to the § 101 rejection of claims 1-3, 5-12, and 14-20 (pgs. 11-15 of remarks filed 10/11/2022) have been fully considered but they are not persuasive. 
Applicant first argues that the amended claim 1 is “outside the realm of abstraction” because it recites features for optimizing a ride time (pgs. 11-13 of remarks). However, applicant’s argument is not persuasive as optimizing a ride time is not a technical improvement but is merely a business/commercial consideration that is part of the abstract idea itself (e.g. at best it is a business improvement). 
Applicant further argues that the alleged abstract idea is integrated into a practical application by inclusion of features for optimizing a ride time, and rendering a digital map used for navigation that facilitates safe driving of the allocated vehicle and thus optimized the ride time (pgs. 13-14 of remarks). However, the examiner respectfully disagrees that these features integrate the abstract idea into a practical application under any of the Step 2A Prong Two considerations. In particular, and similar to the discussion above, optimizing a ride time and improving safety while driving the vehicle by using a digital map/navigation are commercial/safety interests rather than improvements to any technology or technical field. There is nothing recited in the claims specific to the “digital map” that indicates it is an improvement to navigation systems or the rendering of digital maps. Instead, this limitation merely uses existing technology (in-car navigation) as a tool to carry out the abstract idea (noting that one of ordinary skill in the art would recognize that any vehicle navigation system operating in its ordinary capacity provides navigational assistance using a digital map). 
Applicant draws attention to the same features as above and argues that the claims are eligible under Step 2B/recite significantly more, but provides a mere conclusory statement (pg. 15 of remarks). Therefore, the arguments are unpersuasive and these features do not amount to significantly more for the same reasons discussed above. 
Therefore, the examiner maintains that the claims are ineligible under § 101. Please see the updated § 101 rejection of claims 1-3, 6-12, 15-18, and 21-22 below. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-12, 15-18, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Step 1:
Independent claim 1 and the respective dependent claims 2-3, 6-9, and 21-22 recite “A method” (i.e. a process). Independent claim 10 and the respective dependent claims 11-12 and 15-18 recite “A system, comprising: a host server…” (i.e. a machine or apparatus). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claims 1 and 10 recite functions for: receiving, from a first passenger, an inter-city booking request for a first ride from a first geographical area to a second geographical area; predicting one or more inter-city demands towards the first geographical area from one or more intermediate geographical areas and the second geographical area based on the received inter-city booking request, wherein a pick-up time of each inter-city demand of the predicted one or more inter-city demands is after an estimated completion time of the first ride, and wherein the one or more intermediate geographical areas are along a direction of the first geographical area from the second geographical area; determining an actual ride fare and a discounted ride fare for the first ride, wherein the actual ride fare is determined based on the inter-city booking request, and the discounted ride fare is determined based on the inter-city booking request and the predicted one or more inter-city demands; providing the actual ride fare, the discounted ride fare, and a plurality of options to the first passenger; allocating a vehicle for the first ride based on a selection of a first option, among the plurality of options, that indicates confirmation of the discounted ride fare by the first passenger; optimizing a ride time of the allocated vehicle for the first ride based on provided navigational assistance from a current location of the allocated vehicle to a drop-off location associated with the first ride, wherein the allocated vehicle is driven from the current location to the drop-off location in accordance with the navigational assistance; determining a layover time period between an actual completion time of the first ride and a pick-up time of a second ride for the vehicle, wherein the second ride is an inter-city ride from one of the one or more intermediate geographical areas or the second geographical area towards the first geographical area; and allocating the vehicle to a second passenger for an intra-city ride in the second geographical area during the determined layover time period, based on the determined layover time period being greater than or equal to a defined time period, wherein an estimated completion time of the intra-city ride in the second geographical area is before the pick-up time of the second ride. These limitations of independent claims 1 and 10 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations recited in claims 1 and 10 above, recite processes for determining fares based on an inter-city booking request and inter-city demands, providing fare options to a passenger, allocating a vehicle to the first passenger based on the option selected by the passenger and allocating the vehicle to a second passenger based on a determined layover period. These limitations above, under the broadest reasonable interpretation, correspond to commercial interactions between a transport service and the first and second passengers and managing personal behavior or relationships or interactions between people (providing fares based on a booking request/demand in geographical areas and allocating a vehicle to the passengers based on the selected fare option and layover times). Therefore, because the claimed limitations above amount to a commercial interaction and a process for managing relationships or interactions between people, the claims fall under the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A Prong Two:
The additional elements of claims 1 and 10 do not integrate the judicial exception into a practical application because the claims recite mere instructions to apply the abstract idea above on generic computing devices/computer components (i.e. a host server, a first passenger device, a communication network and a user interface). The steps for rendering a user of a website/mobile application to present the fare information amounts to nothing more than implementation of the abstract idea using a generic interface. Similarly, the limitations to render a digital map providing navigational assistance from one location to another falls within the ordinary use of a vehicle navigation system, and nothing in the claim would indicate, to one of ordinary skill in the art, an improvement to navigation systems or the rendering of digital maps. Instead, these limitations at best link the performance of the abstract idea to a particular technological environment. Implementing an abstract idea on generic computers does not integrate the abstract idea into a practical application in Step 2A Prong Two. As seen in MPEP 2106.05(f), “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” and “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” In the instant application, the claims merely invoke the above elements (i.e. “a host server”, “a first passenger device,” and “a user interface of a website or a first mobile application”) for applying the abstract idea, which are nothing more than general purpose computers used in their ordinary capacity. Neither the claims nor applicant’s specification indicate that applicant has invented any improved way of displaying a digital map or providing navigational assistance. Therefore, claims 1 and 10 considered as a whole are directed to an abstract idea as they do not recite anything that integrates the abstract idea into a practical application. 
Step 2B: 
Claims 1 and 10 do not recite anything that amounts to significantly more than the recited abstract idea above, whether the additional elements are considered alone or in an ordered combination. As mentioned above, the claims recite mere instructions to apply the abstract idea using generic computer components (i.e. a host server, a first passenger device, a communication network and a user interface). The steps for rendering a user of a website/mobile application to present the fare information amounts to nothing more than implementation of the abstract idea using a generic interface. Similarly, the limitations to render a digital map providing navigational assistance from one location to another falls within the ordinary use of a vehicle navigation system, and nothing in the claims would indicate, to one of ordinary skill in the art, an improvement to navigation systems or the rendering of digital maps. Instead, these limitations at best link the performance of the abstract idea to a particular technological environment. Implementing an abstract idea on a generic computer and using existing technology to carry out the abstract idea does not add significantly more under Step 2B. In addition, nothing in the claims indicates that it improves another technology, improves the functioning of any claimed hardware device itself, or includes any elements that may otherwise be considered to amount to significantly more than the abstract idea. 
Dependent Claims:
None of the further functions of dependent claims 2-3, 6-9, 11-12, 15-18, and 21-22, when separately considered alone, or in ordered combination alter the above analysis. For example, claims 2-3, 9, 11-12, 18, and 21 merely further describe the abstract idea by reciting limitations for: describing the booking request (claims 2/11), predicting the inter-city demands (claims 3 and 12), selecting a vehicle based on one of various factors (claims 9 and 18), and predicting a speed and estimated completion time of the first ride based on various data (claim 21). Claims 6 and 15 recite further abstract idea steps for receiving booking requests from generic “second passenger devices,” which are merely generic devices used in their ordinary capacity (e.g. to transmit data) similar to the “first passenger device” in the independent claims and do not integrate the judicial exception into a practical application or add significantly more. Claims 7-8 and 16-17 describe additional options included on the user interface previously recited in claims 1 and 10, which does not alter the analysis above as the user interface of the passenger device is still merely invoked as a tool for carrying out the abstract idea using computers. Claim 22 recites tracking and updating the location in real-time on a map, however, this at best amount to insignificantly extra-solution activity. Additionally, US 20140236472 A1 to Rosario demonstrates the well-understood, routine, and conventional nature of this element (Rosario ¶ 0002 showing “The use of vehicle navigation systems is now ubiquitous. Navigation systems typically track the location of a vehicle and display the location along with map data…”). Nothing in dependent claims 2-3, 6-9, 11-12, 15-18, and 21-22 improves another technology, improves the functioning of any claimed hardware device itself, or includes any elements that may otherwise be considered to amount to significantly more than the abstract idea. Therefore, the dependent claims 2-3, 6-9, 11-12, 15-18, and 21-22 do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more.
Therefore, claims 1-3, 6-12, 15-18, and 21-22 are ineligible under § 101. 
	 

Novelty/Non-Obviousness
Claims 1-3, 6-12, 15-18, and 21-22 are novel and nonobvious for the same reasons discussed in the previous 7/12/2022 non-final office action. 
An updated search by the examiner did not change this determination. 

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                   /JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628